Citation Nr: 1106075	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  02-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a crush injury and contusions of 
the left lower leg and foot.

(The Board addresses the claim of entitlement to a total 
disability rating based on individual unemployability in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In a June 2008 decision, the Board denied the claim on appeal.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a December 2008 
Joint Motion for Remand (Joint Motion), the Court remanded this 
appeal in January 2009 for development in compliance with the 
Joint Motion.  The claim was then remanded by the Board in 
September 2009 for additional development.

In a July 2010 statement, the Veteran's accredited representative 
raised the issue of entitlement to service connection for left 
lower extremity radiculopathy, to include as secondary to a 
service-connected lumbar spine disability.  This issue has not 
been developed for appellate review and is therefore referred to 
the RO for appropriate disposition.

The appeal is remanded to the RO.


REMAND

The January 2009 Court order remanded the claim on appeal for 
development in compliance with the December 2008 Joint Motion.  
The Joint Motion stated that remand was required partially for a 
determination as to whether the January 2006 VA medical 
examination met the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  On that basis, the Board remanded the claim on 
appeal in September 2009 so that the Veteran could be provided 
with a new medical examination that satisfied the criteria of 
DeLuca.  In compliance with the remand order, the Veteran was 
provided with medical examinations in July 2010.  Unfortunately, 
the examinations provided did not meet the requirements of 
Deluca.  Specifically, the July 2010 VA joints examination report 
included range of motion studies on the Veteran's bilateral hips, 
knees, and ankles.  The report stated that there was objective 
evidence of pain on active motion of all left-sided joints and 
provided a range of motion measurement for those joints.  
However, the report did not state at which degree the pain began.  
This information is crucial in the claim on appeal, as the 
Veteran's left leg joints can be considered to be limited to the 
pain-free range of motion, not just the possible range of motion.  
Without specific information stating at which degrees the pain 
begins, it is impossible for the Board to determine the extent of 
the Veteran's pain-free range of motion.  As such, the claim must 
again be remanded for a new medical examination as the July 2010 
VA joints examination was inadequate.  38 C.F.R. § 3.159(c)(4) 
(2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting 
that if VA provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an 
examination to determine the current 
severity of his service-connected left leg 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing must be conducted, including a 
thorough orthopedic examination of all of 
the Veteran's left leg joints.  The 
orthopedic examiner must conduct full 
range of motion studies on all of the 
Veteran's left leg joints.  The examiner 
must first record the ranges of motion on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain 
on motion, the orthopedic examiner 
must indicate the specific degree of 
motion at which such pain begins.  The 
same range of motion studies must then be 
repeated after repetitive motion and after 
any appropriate weight-bearing exertion.  
Then, after reviewing the Veteran's 
complaints and medical history, the 
orthopedic examiner must render an opinion 
as to the extent to which the Veteran 
experiences functional impairments, such 
as weakness, excess fatigability, lack of 
coordination, or pain due to repeated use 
or flare-ups, etc.  Objective evidence of 
loss of functional use can include the 
presence or absence of muscle atrophy 
and/or the presence or absence of changes 
in the skin indicative of disuse due to 
any service-connected musculoskeletal 
disorder.  In providing the above 
requested information, the examiner must 
attempt to differentiate between any pain 
caused by the Veteran's service-connected 
left leg disability and any pain caused by 
low back radiculopathy.  If such pain 
cannot be differentiated, the examiner 
must specifically state this.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


